Citation Nr: 0626769	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis, claimed as 
jungle rot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the veteran had submitted 
sufficient new and material evidence to reopen his claim of 
service connection for tinea pedis.  However, the RO denied 
the veteran's claim for tinea pedis based upon the evidence 
submitted.  The veteran perfected an appeal of that decision.  


FINDING OF FACT

The veteran's current bilateral foot condition was first 
manifested many years after active service, and is not 
related to service.  


CONCLUSION OF LAW

A skin condition affecting the feet was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran asserts that he currently suffers from a foot 
condition which was incurred in service.  He has testified 
that his foot condition began while he was wearing wet socks 
and boots while stationed in Saigon.  He states that he 
treated the condition with over-the-counter powders and 
ointments until recently, when his physician prescribed 
antifungal medication.  He contends that his condition is 
manifested by bumps on the sides and bottoms of his feet that 
rupture and create open sores. 

Service medical records reveal that the veteran's feet were 
evaluated as normal during his April 1968 service entrance 
examination.  The veteran did not seek treatment for a foot 
condition during service.  Flat feet were noted at the 
veteran's August 1971 separation examination; however, the 
examiner evaluated the skin as normal.  The veteran underwent 
VA hospitalization in March 1976.  He said he had had this 
condition for four years.  The examiner evaluated his feet 
and observed pustules in which there was a yellow, serous, 
nonpurulent material.  The physician diagnosed probable 
dermatophytosis of the feet.  The veteran has also submitted 
private physician records from April 1983, which confirm a 
diagnosis of tinea pedis. 

In February 2002, the veteran sought treatment for his foot 
condition at a VA medical center. In March 2002, his treating 
physician noted a scaly rash on both feet with some redness.  
April 2002 VA treatment records reflect hyperkeratotic tissue 
on the fourth toe of his right foot.  Macerated web spaces 
and thickened toenails were observed bilaterally.  The 
treating physician confirmed tinea pedis and recommended 
continued topical treatment.  

Service medical records do not reflect treatment for or 
complaints of a skin condition affecting the feet during 
service, and they show that the veteran's skin was normal at 
discharge..  Further, the documented treatment for probable 
dermatophytosis of the feet did not occur until several years 
after separation from service.  At that time he gave a four-
year history of the condition, which does not quite place its 
beginning in service.  The record in this matter was held 
open for sixty days to allow the veteran additional time to 
submit lay statements in support of the in-service incurrence 
of his current bilateral foot condition.  However, additional 
evidence in support of his claim was not received.  Based 
upon the preponderance of the evidence, the Board finds that 
the veteran's bilateral foot condition was not incurred in 
service.  Service connection is therefore denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated May 2002, June 2002, 
August 2003, and October 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and private 
medical records.  He has not indicated the existence of any 
other evidence that is relevant to this appeal. Under the 
duty to assist, VA is required to provide an examination 
and/or obtain a medical opinion where there is competent 
evidence of disease or injury in service, current disability, 
and a connection between them.  38 C.F.R. § 3.159(c)(4) 
(2005).  The RO has not provided the veteran a medical 
examination, or obtained a medical opinion regarding the 
claimed nexus between a bilateral foot condition and military 
service.  VA is not required, however, to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease; current disability; and the aforementioned 
connection.  The veteran's service medical records are silent 
for any in-service skin disorder affecting the feet, a 
diagnosis of tinea pedis, or clinical findings attributed to 
a skin disorder affecting the feet.  For this reason the 
Board finds that a medical examination or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
The Board concludes that all relevant data has been obtained 
for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

The claim of entitlement to service connection for tinea 
pedis, claimed as jungle rot, is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


